RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206
        ELECTRONIC CITATION: 2000 FED App. 0102P (6th Cir.)
                    File Name: 00a0102p.06


UNITED STATES COURT OF APPEALS
                  FOR THE SIXTH CIRCUIT
                    _________________


                                  ;
                                   
 UNITED STATES OF AMERICA,
                                   
           Plaintiff-Appellee,
                                   
                                   
                                      Nos. 98-6636/6637
            v.
                                   
                                    >
 LANCE M. FREEMAN                  
                                   
                                   
 (98-6636), DONALD W.

        Defendants-Appellants. 
 ADAMS (98-6637),
                                   
                                  1
       Appeal from the United States District Court
    for the Western District of Tennessee at Memphis.
  No. 97-20138—Julia S. Gibbons, Chief District Judge.
          Argued and Submitted: December 16, 1999
              Decided and Filed: March 23, 2000
  Before: MARTIN, Chief Judge; CLAY,* Circuit Judge;
             WEBER, District Judge.




    *
     The Honorable Herman J. Weber, United States District Judge for
the Southern District of Ohio, sitting by designation.

                                 1
2   United States v. Freeman, et al.       Nos. 98-6636/6637       Nos. 98-6636/6637       United States v. Freeman, et al. 15

                    _________________                              appear to be alive and well to the extent that these drug
                                                                   interdiction officers are stopping target vehicles based upon
                         COUNSEL                                   subjective application of laws such as not driving “as
                                                                   practicable as possible,” in order to gain suspicion to search
ARGUED:         April R. Ferguson, OFFICE OF THE                   for narcotics. See id. at 556-62. Such stops and searches,
FEDERAL PUBLIC DEFENDER FOR THE WESTERN                            whether done under the guise of a vehicle checkpoint or a
DISTRICT OF TENNESSEE, Memphis, Tennessee, for                     traffic stop, fail constitutional muster.
Appellant in 98-6636. ON BRIEF: April R. Ferguson,
OFFICE OF THE FEDERAL PUBLIC DEFENDER FOR                          D. Conclusion
THE WESTERN DISTRICT OF TENNESSEE, Memphis,
Tennessee, E. E. Edwards III, EDWARDS, SIMMONS &                      While I have focused on what may appear to be the tactics
OLIVER, Nashville, Tennessee, Wesley M. Oliver, TULANE             of the drug interdiction officers in Shelby County based upon
LAW SCHOOL, New Orleans, Louisiana, for Appellants.                the cases reaching our Court from this area, cases have also
Paul M. O’Brien, ASSISTANT UNITED STATES                           appeared from other areas within this Circuit in which
ATTORNEY, Memphis, Tennessee, for Appellee.                        challenges to stops and searches are based on similar factual
                                                                   scenarios. See, e.g., United States v. Akram, 165 F.3d 452
   MARTIN, C. J., delivered the opinion of the court, in           (6th Cir. 1999). The officers of Shelby County, Tennessee,
which WEBER, D. J., joined. CLAY, J. (pp. 6-15), delivered         and drug interdiction officers everywhere in this Circuit
a separate concurring opinion.                                     should understand that they are not to abuse the authority
                                                                   provided to them to under Whren and Ferguson. Although
                    _________________                              illegal narcotics have a widespread and devastating effect on
                                                                   our country, the answer in controlling drug use does not lie in
                        OPINION                                    sacrificing our precious Fourth Amendment constitutional
                    _________________                              guarantees. The result of overzealous or even arrogant police
                                                                   conduct that rises to the level of a Fourth Amendment
  BOYCE F. MARTIN, JR., Chief Judge. Donald W. Adams               violation may be counterproductive where those individuals
and Lance M. Freeman seek review of the district court’s           actually transporting illicit narcotics may have the evidence
order denying their motions to suppress evidence seized            recovered against them suppressed – and charges
during an atypical traffic stop. The issue is whether the police   subsequently dismissed – as a result of an illegal stop.
had probable cause to stop and search the vehicle driven by
Adams and Freeman. Because we find that the police did not
have probable cause, we reverse and direct that the evidence
be suppressed.
   On the July 4, 1997 holiday, Memphis Police Officer David
Tate stopped a motor home traveling eastbound on heavily
traveled Interstate Forty for violating Section 55-8-123 of the
Tennessee Code, after he allegedly observed the vehicle cross
the white line separating the emergency lane from the right-
hand lane of traffic for an estimated twenty to thirty feet.
Section 55-8-123 provides that a vehicle “shall be driven as
14 United States v. Freeman, et al.                 Nos. 98-6636/6637            Nos. 98-6636/6637        United States v. Freeman, et al.     3

occurred in the same area, we specifically expressed our                         nearly as practicable entirely within a single lane.” Adams
concern over the potential for abuse as it relates to “target”                   was the driver of the motor home and Freeman was the only
vehicles such as U-Hauls. See 195 F.3d at 265-67 (citing                         passenger. Officer Tate and Officer Michael McCord, who
United States v. Akram, 165 F.3d at 460 (Guy, J., dissenting)).                  arrived on the scene shortly after the initial stop, requested
                                                                                 registration and identification, which Adams and Freeman
   Based upon the stream of cases reaching this Court since                      produced. The officers then asked if there were any drugs or
Mesa, in which the defendants have specifically challenged                       weapons in the vehicle. After Adams stated that there were
the search of their vehicles subsequent to a traffic stop along                  no drugs or weapons, Officer Tate asked for permission to
Interstate 40 near Memphis, it appears that sheriffs of drug                     “look around,” which Adams reluctantly granted. Without
interdiction units in this area may be doing precisely what                      anything further, the officers proceeded with a search of every
Mesa cautioned against – using the authority vested in them                      compartment of the motor home, where they did in fact find
under Whren and Ferguson as carte blanche to conduct                             marijuana hidden in several compartments.
“fishing expeditions” to search for contraband, particularly
when a “target” vehicle such as a van, motor home, U-Haul,                          Freeman and Adams filed motions to suppress the evidence
truck, or 2automobile with an out-of-state license plate is                      found in the search of their motor home, alleging that Officer
involved. See Mesa, 62 F.3d at 162-63; see also Hill, 195                        Tate lacked probable cause to stop the vehicle and that, even
F.3d at 266.                                                                     if the stop was lawful, the search was beyond the scope of the
                                                                                 initial stop and there was no waiver. The magistrate, whose
   It also appears that, in effect, some of these officers may be                report was adopted by the district court, concluded that the
attempting to use the authority vested in them by Whren and                      stop was justified because the motor home’s partial entry into
Ferguson to accomplish what this Court found to be an                            the emergency lane constituted probable cause that either a
unconstitutional practice by the State of Tennessee in United                    traffic violation had occurred or that the driver was
States v. Huguenin, 154 F.3d 547 (6th Cir. 1998). In other                       intoxicated. The district court then denied the motions to
words, the Tennessee vehicle checkpoints we found                                suppress the evidence from the search. Freeman and Adams
unconstitutional in Huguenin on the basis that they were                         pled guilty to possession with intent to distribute marijuana in
being operated not to detect intoxicated drivers, but as a                       violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2,
pretext to stop drivers who had violated no traffic laws in                      reserving the right to revoke their pleas should this Court
order to gain reasonable suspicion to search for narcotics,                      reverse the district court and suppress the evidence discovered
                                                                                 during the search.

    2                                                                               When reviewing the district court’s denial of a motion to
       An issue raised by some defendants in the course of challenging the       suppress evidence, this Court applies a clearly erroneous
initial stop of their vehicles in the cases cited herein is that the officers’
motivation in stopping their vehicles was not sparked by concern for the         standard to the district court’s findings of fact while
enforcement of the traffic laws, but by the defendants’ Mexican or               reviewing its conclusions of law de novo. See United States
Mexican-American ethnicity. See, e.g., United States v. Palomino, 100            v. Lumpkin, 159 F.3d 983, 986 (6th Cir. 1998). In doing so,
F.3d 446 (6th Cir. 1996). In response to these “ethnic profiling” claims,        we consider the evidence in the light most favorable to the
I note that although the Supreme Court has held that an officer’s                United States. See United States v. Wellman, 185 F.3d 651,
subjective motivations play no role in ordinary, probable cause Fourth
Amendment analysis, the Court has held that an officer’s actual                  655 (6th Cir. 1999). Stopping a vehicle and detaining its
motivation is considered when a claim is brought under the Equal                 occupants amounts to a seizure under the Fourth Amendment.
Protection Clause for selective enforcement of the law based on                  See Delaware v. Prouse, 440 U.S. 648, 653 (1979). The
considerations such as race or ethnicity. See Whren, 517 U.S. at 813.
4   United States v. Freeman, et al.       Nos. 98-6636/6637       Nos. 98-6636/6637         United States v. Freeman, et al. 13

reasonableness of the stop is ascertained by determining first     C. The Apparent Pattern or Practice of Stopping and
“whether the officer’s action was justified at its inception,”        Searching “Target” Vehicles as an Abuse of
and second “whether it was reasonably related in scope to the         Authority Under Whren and Ferguson
circumstances which justified the interference in the first
place.” Terry v. Ohio, 392 U.S. 1, 19-20 (1968). It is in this
context that we address the issue of whether Officer Tate had         This Court has previously expressed its concern regarding
probable cause to justify a stop of the motor home driven by       the potential for abusive police practices under Whren and
Adams.                                                             Ferguson, particularly as it relates to the actions of officers in
                                                                   this area. For example, in United States v. Mesa, a case
  It is true that “so long as the officer has probable cause to    involving an illegal search and seizure which took place
believe that a traffic violation has occurred or was occurring,    pursuant to a traffic stop along this very stretch of highway in
the resulting stop is not unlawful.” United States v.              Tennessee, this Court warned against allowing police officers
Ferguson, 8 F.3d 385, 391 (6th Cir. 1993). We can not,             to use the authority provided to them under Ferguson to
however, agree that one isolated incident of a large motor         conduct “fishing expeditions” to search for contraband. See
home partially weaving into the emergency lane for a few feet      62 F.3d at 162. The Mesa Court cautioned that because “we
and an instant in time constitutes a failure to keep the vehicle   [have given] the green light to police officers to stop vehicles
within a single lane “as nearly as practicable.” See United        for any infraction, no matter how slight, even if the officer’s
States v. Gregory, 79 F.3d 973, 978 (10th Cir. 1996) (holding      real purpose was to hope that narcotics or other contraband
that a similar one-time entry into the emergency lane failed to    would be found as a result of the stop[, and because] . . . we
constitute a violation of a Utah statute nearly identical to       have extended this authority to the broadest extent possible,
Tennessee Code Section 55-8-123). We therefore find that           . . . we have a duty to see that the authority is not abused.”
Officer Tate’s observation of the motor home briefly entering      See id. The Court further cautioned as follows:
the emergency lane is insufficient to give rise to probable
cause of a traffic violation and warrant an invasion of                 Although there is always temptation in cases of this
Adams’s and Freeman’s Fourth Amendment rights. Because               nature when a substantial quantity of drugs and firearms
Officer Tate’s stop of the motor home was not justified at its       are found to let the end justify the means, it must be
inception, the evidence found in the subsequent search must          remembered that the courts only see cases in which the
be suppressed.                                                       conduct of the officer resulted in contraband being found.
                                                                     If the officers had found no drugs in the defendant’s car,
  Just as it does not constitute probable cause that a traffic       obviously we would not even know that this traffic stop
violation occurred, the motor home’s brief entry into the            had ever occurred. Therefore, we must accept that courts
emergency lane does not constitute probable cause that               will always be “thwarting” what some may view as a
Adams was intoxicated. As stated by the Tenth Circuit, “[i]f         good piece of police work when a motion to suppress is
failure to follow a perfect vector down the highway or               granted in cases of this nature. Notwithstanding the
keeping one’s eye on the road were sufficient reasons to             importance of drug interdiction, however, we are still
suspect a person of driving while impaired, a substantial            charged with the responsibility of seeing that the
portion of the public would be subject each day to an invasion       interdiction occurs without the Constitution being
of their privacy.” Gregory, 79 F.3d at 978-79 (quoting United        violated.
States v. Lyons, 7 F.3d 973, 976 (10th Cir. 1993)).
Accordingly, Adams’s failure to follow a perfect vector down       Id. at 163 (footnote omitted). Moreover, in Hill, a case
                                                                   brought on a motion to suppress from a stop and search which
12 United States v. Freeman, et al.         Nos. 98-6636/6637       Nos. 98-6636/6637      United States v. Freeman, et al.   5

   Although it is true that illegal narcotics were obtained as a    Interstate Forty did not give Officer Tate probable cause to
result of each of the searches in the above-referenced cases,       stop the motor home.
we must remain mindful of our duty to insure that traffic stops
and subsequent searches are conducted in accordance with              Accordingly, the judgment of the district court is
Fourth Amendment guarantees, and that we do not succumb             REVERSED. This case is REMANDED for further
to the temptation of allowing the end to justify the means.         proceedings.
See Byars, 273 U.S. at 29; Akram, 165 F.3d at 457-60; United
States v. Mesa, 62 F.3d 159, 163 (6th Cir. 1995). As recently
cautioned, the Court must give the same critical scrutiny to an
officer’s credibility and reason for making the initial stop as
given to the defendant’s testimony. See Hill, 195 F.3d at 165-
67; Akram, 165 F.3d at 457-60; see also United States v.
Anderson, 42 F. Supp. 2d 713, 717-19 (E.D. Mich. 1999)
(recognizing the potential for abuse under Whren and
therefore “closely scrutiniz[ing] the government’s purported
reason for the stop”). In addition, as Chief Judge Boyce F.
Martin, Jr., once opined, the limits on police officers to detain
and search based upon reasonable suspicion incident to a
traffic stop must be sharply drawn so that law enforcement
officers do not extend the detention and increase the extent of
their search until they find conclusive evidence of
wrongdoing and elicit a consent from a detainee. See United
States v. Erwin, 155 F.3d 818, 825 (6th Cir. 1998) (en banc)
(Martin, C.J., dissenting); see also State v. McGinnis, ___
N.W.2d ___, 2000 WL 136818, at *5-*11 (Neb. Ct. App.
2000) (collecting cases regarding parameters on reason to
detain after purpose of initial stop completed).
   It is not difficult to imagine, based upon the prodigious
sampling of cases provided above, that innocent persons
traveling along Interstate 40 in Tennessee have been stopped
and subsequently searched simply because they were traveling
in a “target” vehicle. However, because the questionable
stops and searches of innocent persons’ vehicles are usually
not brought to the court’s attention – inasmuch as no
contraband is recovered and no court case results – we may
never know the true extent of this apparent problem.
6   United States v. Freeman, et al.       Nos. 98-6636/6637       Nos. 98-6636/6637       United States v. Freeman, et al. 11

                 ______________________                            446 (6th Cir. 1996) (involving car bearing Texas license
                                                                   plates stopped for traveling 42 in a 55 zone and for changing
                    CONCURRENCE                                    lanes without signaling along Interstate 40 by Shelby County
                 ______________________                            Sheriff’s Deputy Officer Kellerhall, wherein suspicion to
                                                                   detain was based on chemical smell associated with ether-
   CLAY, Circuit Judge, concurring. I concur in the majority       based cocaine emanating from car; Kellerhall asked the
opinion reversing the district court’s denial of Defendants’       defendant to sign consent to search form while issuing
motion to suppress the evidence on the basis that the police       “courtesy citation”); United States v. Gonzalez, No. 94-6503,
officers lacked probable cause to stop the Winnebago. I write      1996 WL 626286 (6th Cir. Oct. 24, 1995) (per curiam)
separately concerning what may be a troubling pattern or           (involving motor home stopped for “weaving over the left and
practice by some members of the Shelby County Sheriff’s            right hand lane markers” while traveling on Interstate 40 by
Department drug interdiction squad of stopping “target”            Officer Kellerhall who was later joined by backup officers,
vehicles on questionable probable cause grounds in this area       wherein suspicion to detain was based on smell of “raw”
of Tennessee in order to search for contraband. Although it        marijuana; consent to search obtained while officer issued
is true that under Whren v. United States, 517 U.S. 806 (1996)     “courtesy” citation); United States v. Mendoza, Nos. 93-
and United States v. Ferguson, 8 F.3d 385, 391 (6th Cir.           6228; 93-6356, 1994 WL 526711 (6th Cir. Sept. 27, 1994)
1993) (en banc), a police officer may stop a vehicle for a         (per curiam) (involving truck stopped for traveling 63 in 55
traffic offense when his or her actual motivation is to search     zone along Interstate 40 by Officer Kellerhall, wherein
for contraband, it is also true that the officer must still have   suspicion to detain was based on smell of “raw” marijuana
probable cause to make the initial stop, and must not abuse        emanating from the truck and alleged inconsistent stories
the Whren principle by using it as a subterfuge to justify the     provided by driver and passenger; obtained consent to search,
recovery of contraband after an illegal stop and search.           but twice advised the driver that if he did not consent,
Indeed, as the Supreme Court opined long ago, an illegal           Kellerhall would send for canine unit to conduct narcotics
search cannot be justified by the potent evidence that it          sniff); United States v. Ledezma, 26 F.3d 636 (6th Cir. 1994)
produces. See Byars v. United States, 273 U.S. 28, 29 (1927).      (involving van stopped for “speeding” along Interstate 40 by
                                                                   Shelby County Sheriff’s Deputy Officer Edmonds who was
A. “Probable Cause” for the Stop                                   later joined by Officer Lane, wherein suspicion to detain was
                                                                   based on “nervousness” and “evasiveness” of the driver;
  In this case, Officer Tate’s purported reason for stopping       consent to search obtained); United States v. Barnes, No. 93-
Defendant Adams as he was heading eastbound in a                   5060, 1994 WL 75932 (6th Cir. Mar. 8, 1994) (involving car
Winnebago motor home along Interstate 40 near the Watkins          bearing Texas license plates stopped along Interstate 40 by
Road exit northeast of downtown Memphis, Tennessee was             Shelby County Sheriff’s Deputy Officer Tate for “following
because Officer Tate, who was later joined by Officer              too close on a small compact car,” wherein this Court
McCord after the stop occurred, allegedly observed Adams           remanded the case back to the district court for further fact
cross the solid white line separating the emergency lane from      finding regarding Officer Tate’s purported reason for initially
the right-most lane of travel, and remain across the line for      stopping the vehicle, while noting its concern with the
about twenty to thirty feet. Officer Tate admitted that Adams      “subjective rule of reason in Tennessee on following too
was traveling at the posted fifty-five miles per hour speed        closely”).
limit. Based upon Tate’s observation of the Winnebago
crossing the white line for a distance of twenty to thirty feet,
10 United States v. Freeman, et al.        Nos. 98-6636/6637       Nos. 98-6636/6637            United States v. Freeman, et al.            7

consent to search obtained; canine sniff conducted); United        Tate stopped the vehicle for violating Tennessee Code § 55-8-
States v. Wellman, 185 F.3d 651 (6th Cir. 1999) (involving         123, which requires all vehicles to be driven “as nearly as
motor home bearing Texas license plate stopped for traveling       practicable entirely within a single lane.”
63 in 55 zone along Interstate 240 near Watkins Road exit by
Shelby County Sheriff’s Deputy Officer Chris Jones who was            On appeal, Defendants argue, and we agree, that the mere
later joined by Officer Lane, wherein suspicion to detain was      passage of their vehicle across the line separating the
based upon alleged inconsistent stories provided by the            emergency lane of a highway from the right lane of travel did
defendant after Jones placed him in back of patrol car to issue    not constitute probable cause that Defendants were violating
“courtesy” citation; consent to search obtained; canine sniff      Tennessee law. Based upon Officer Tate’s testimony that he
conducted); United States v. Guimond, 116 F.3d 166 (6th Cir.       observed the Winnebago cross over the white line for about
1997) (involving mini-van bearing Quebec license plate             twenty to thirty feet and that Defendants were traveling at the
stopped for traveling 65 in 55 zone along Interstate 40 by         posted speed limit, Defendants calculated the period of time
Shelby County Sheriff’s Deputy Officer Tartera, wherein            that Officer Tate observed the Winnebago     cross over the line
suspicion to detain based on spare tire in back seat instead of    to be about one-third of a second.1 We agree that such a brief
its proper storage compartment and vehicle had only two rows       period of time where the Winnebago crossed over the line did
of seats instead of three; Tartera placed driver in back of        not provide Officer Tate probable cause to stop the vehicle for
patrol car to issue “warning” citation and questioned driver as    a traffic violation, particularly where the weather conditions
to travel plans, then went to van to question passenger;           on the day in question were windy, Adams was rounding a
consent to search obtained); United States v. Mamoth, Nos.         curve in the road at the time, and Officer Tate admitted that
94-6315; 94-6364; 95-5048, 1997 WL 215511 (6th Cir. April          it would not be unusual for a Winnebago to cross over the
29, 1997) (involving motor home stopped for changing lanes         white line inasmuch as the vehicle is top-heavy and the
without signaling while traveling on Interstate 40 by Shelby       Memphis area gets a lot of high winds, especially in that area
County Sheriff’s Deputy Officer Daniels and later joined by        of open highway.
Officer Dollahite, wherein officers’ suspicion to detain was
based on allegedly inconsistent statements made by driver and       To accept Officer Tate’s purported reason for stopping the
passenger; this Court reversed denial of motion to suppress on     Winnebago as constituting probable cause for an alleged
the basis that the driver was illegally detained); United States
v. Saez, No. 96-5168, 1997 WL 176434 (6th Cir. April 10,
1997) (per curiam) (involving van stopped for traveling 64 in          1
a 55 zone along Interstate 40 by Shelby County Sheriff’s                Defendants calculations are as follows:
Deputy Officer Segerson, wherein officer’s suspicion to            Twenty to thirty feet equates to a distance between 0.0379 tenths of a mile
                                                                   and 0.0568 tenths of a mile.
detain was based on observation that rear portion of van had           (20 feet) x (1 mile/5280 feet) = 0.00379 miles = 0.0379 tenths of a
been raised and a strong scent of air freshener emanated from          mile
the van, along with Sergerson’s knowledge “[a]s a police               (30 feet) x (1 mile/5280 feet) = 0.00568 miles = 0.0568 tenths of a
officer patrolling the interstate highways, he was aware that          mile
drug traffickers often transported their wares along I-40";        The amount of time that the Winnebago actually crossed the white line
                                                                   based upon the fifty-five mile per hour speed limit at which the
canine sniff was done).                                            Winnebago was traveling is calculated as follows:
                                                                       (0.00379 miles) x (1 hour/55 miles) x (3600 seconds/hour) = 0.248
  The cases bearing similar scenarios have further arisen              seconds
before the Court. See United States v. Palomino, 100 F.3d              (0.00568 miles) x (1 hour/55 miles) x (3600 seconds/hour) = 0.372
                                                                       seconds
8    United States v. Freeman, et al.        Nos. 98-6636/6637        Nos. 98-6636/6637        United States v. Freeman, et al.      9

traffic infraction would perpetuate what appears to be the            in which the Tennessee statute was employed by Officer Tate
improper tactics sometimes employed by members of the                 to claim that Adams was violating it at the time of the stop
Shelby County Sheriff’s Department, see infra Part B., and            raises the spectre that the statute may potentially be used by
give credibility to an unreasonable basis for the stop. In            these interdiction officers as a tool to engage in both legal and
making credibility determinations as to an officer’s purported        illegal stops and searches.
reason for initially stopping a vehicle, the Court may use the
record in the case before it, what has been learned from other        B. Cases Suggesting a Possible Pattern or Practice by
similar cases, all reasonable inferences that can be drawn               Officers of the Shelby County Sheriff’s Department
therefrom, as well as its own common sense. See United                   of Stopping and Searching “Target” Vehicles
States v. Hill, 195 F.3d 258, 266 (6th Cir. 1999) (quoting
United States v. Akram, 165 F.3d 452, 458 (6th Cir. 1999)               The following cases, presented in reverse chronological
(Guy, J. dissenting)). Indeed, as will be illustrated in Part B.,     order as decided by this Court, represent a sampling of what
this is not the first time Officer Tate’s credibility and             may constitute an apparent pattern or practice of some drug
truthfulness for stopping a vehicle traveling along Interstate        interdiction officers in this area of Tennessee where the
40 in Shelby County, Tennessee have been challenged. See              defendants involved have brought motions to suppress the
United States v. Atkins, Nos. 98-5827; 98-5828, 1999 WL               evidence. That is to say, the following cases involving
1045942, at **2 (6th Cir. Nov. 8, 1999) (noting that the              defendants’ motions to suppress are those in which the
defendant contended that Officer Tate was not truthful in             interdiction officers stationed along Interstate 40 near
claiming that he stopped the Blazer for speeding, wherein the         Memphis have stopped a target vehicle, often on questionable
defendant submitted Tate’s record for untruthfulness in other         or subjective probable cause grounds, and where the
cases in support of this contention); United States v. Barnes,        subsequent sequence of events repeat in a manner apparently
No. 93-5060, 1994 WL 75932 (6th Cir. Mar. 8, 1994)                    crafted to justify a resulting detention and search.
(remanding the case for further fact finding as to whether
Officer Tate had more objective reasons for stopping the                 The list of cases begins with those very recently decided.
vehicle).                                                             See United States v. Atkins, Nos. 98-5827; 98-5828, 1999 WL
                                                                      1045942, at **1 (6th Cir. Nov. 8, 1999) (involving a
   Considering the facts of this case along with what can be          Chevrolet Blazer and a van both bearing Texas license plates
learned from other cases arising out of this area of Tennessee        stopped for “speeding” by Officer Tate and Officer McCord,
and all reasonable inferences derived therefrom, Officer Tate         respectively, wherein officers’ suspicion to detain and search
did not have probable cause to stop the Winnebago, and may            was based on smell of marijuana emanating from each
have been using the Tennessee statute and the authority               vehicle; at suppression hearing, evidence offered by the
provided to him under Whren as a subterfuge to search this            defendant as to Tate’s untruthfulness); United States v. Hill,
target vehicle for contraband. See Hill, 195 F.3d at 165-67           195 F.3d 258 (6th Cir. 1999) (involving U-Haul stopped for
(noting that an officer’s credibility in making the initial traffic   traveling 63 in 55 zone along Interstate 40 by Shelby County
stop must be scrutinized, particularly when a target vehicle          Sheriff’s Deputy Officer Whitlock who was later joined by
such as a U-Haul is involved); Ferguson, 8 F.3d at 388                Officer Kellerhall, wherein suspicion to detain was based on
(holding that traffic stop cases must be evaluated by                 inconsistent stories allegedly provided by driver and
undertaking an objective assessment of an officer’s actions in        passenger after two had been separated when Whitlock placed
light of the facts and circumstances then known to him to             driver in patrol car, along with nervousness of driver and used
determine whether they were reasonable). The subjective way           tissue on floorboard of U-Haul; “courtesy” citation issued;